     Case 2:12-cv-00184-wks Document 555 Filed 08/31/20 Page 1 of 14



                   UNITED STATES DISTRICT COURT
                              FOR THE
                        DISTRICT OF VERMONT


JANET JENKINS, ET. AL.,                :
                                       :
          Plaintiffs                   :
                                       :
          v.                           :     Case No. 2:12-cv-184
                                       :
KENNETH L. MILLER ET. AL.,             :
                                       :
          Defendants.                  :

    OPINION AND ORDER: PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                             JUDGMENT
                            (ECF 439)
     Plaintiff Janet Jenkins, for herself and as next friend of

her daughter Isabella Miller-Jenkins, has brought suit against

several individuals and organizations, alleging that they

kidnapped and conspired to kidnap Isabella. Plaintiffs assert

claims of commission of, and conspiracy to commit, an

intentional tort of kidnapping and conspiracy to violate civil

rights under 42 U.S.C. § 1985(3).

     Plaintiffs now move for partial summary judgment on Count 1

of the Revised Second Amended Complaint against Defendants

Philip Zodhiates, Kenneth Miller, and Timothy Miller. Plaintiffs

argue that they are entitled to summary judgment on Count 1 as

to Philip Zodhiates and Timothy Miller based on the civil

conspiracy theory due to those Defendants’ prior criminal

convictions. Plaintiffs also submit that Kenneth Miller is



                                   1
     Case 2:12-cv-00184-wks Document 555 Filed 08/31/20 Page 2 of 14



collaterally estopped from relitigating elements 1 and 2 of

Count 1 due to his prior criminal conviction.

     For the reasons set forth below, Plaintiffs’ motion for

partial summary judgment is denied in part as to Defendants

Philip Zodhiates and Timothy Miller and granted in part as to

Defendant Kenneth Miller.

                         FACTUAL BACKGROUND

     This case arises out of the alleged international

kidnapping of Isabella Miller-Jenkins in September 2009 by her

mother, Lisa Miller, in obstruction of the parental rights of

her other mother, Janet Jenkins. Count 1 of the Second Amended

Complaint alleges that Defendants Philip Zodhiates, Kenneth

Miller, and Timothy Miller are responsible for the tort of

intentional interference with parental rights under theories of

civil conspiracy and civil aiding and abetting. ECF 223 at 12.

     On December 15, 2011, a grand jury charged Kenneth Miller

with aiding and abetting Lisa Miller in the removal of Isabella

Miller-Jenkins from the United States with the intent to

obstruct the lawful exercise of parental rights, in violation of

18 U.S.C. §§ 2, 1204. ECF 439-8, ECF 439-28 at 1. The jury found

Kenneth Miller guilty on August 14, 2012, and the Court imposed

a judgment against him on March 4, 2013. ECF 439-9, ECF 439-10.

The United States Court of Appeals for the Second Circuit



                                   2
       Case 2:12-cv-00184-wks Document 555 Filed 08/31/20 Page 3 of 14



affirmed the conviction on December 16, 2015. See United States

v. Kenneth L. Miller, 808 F.3d 607 (2d Cir. 2015).

       On April 24, 2015, a grand jury in the United States

District Court for the Western District of New York charged Lisa

Miller, Philip Zodhiates, and Timothy Miller with conspiracy to

remove Isabella Miller-Jenkins from the country to obstruct

Jenkins’ parental rights in violation of 18 U.S.C. § 371, and

with removing and aiding and abetting Isabella’s removal in

obstruction of Jenkins’ parental rights (in violation of 18

U.S.C. §§ 2, 1204). ECF 439-14. Timothy Miller pled guilty to

the first conspiracy count. ECF 439-16. The jury convicted

Zodhiates on both counts of the superseding indictment on

September 29, 2016, and the court entered judgment against him

on March 22, 2017. ECF 439-21, ECF 439-22. The Second Circuit

affirmed the conviction on August 21, 2018. See United States v.

Zodhiates, 901 F.3d 137 (2d Cir. 2018).

                           STANDARD OF REVIEW

  I.     Summary Judgment Standard

       To prevail on a motion for summary judgment the movant must

show “that there is no genuine dispute as to any material fact

and [that it] is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986). The movant bears the burden of demonstrating

the absence of a question of material fact. In making this

                                     3
     Case 2:12-cv-00184-wks Document 555 Filed 08/31/20 Page 4 of 14



determination, the Court must view all facts “in the light most

favorable” to the non-moving party. Holcomb v. Iona Coll., 521

F.3d 130, 132 (2d Cir. 2008). If the movant fails to meet his

initial burden, the motion will fail even if the opponent does

not submit any evidentiary matter to establish a genuine factual

issue for trial. BBS Norwalk One, Inc. v. Raccolta, Inc., 117

F.3d 674, 677–78 (2d Cir. 1997).

     If the movant meets its burden, “the nonmoving party must

come forward with admissible evidence sufficient to raise a

genuine issue of fact for trial in order to avoid summary

judgment.” Jaramillo v. Weyerhauser Co., 536 F.3d 140, 145 (2d

Cir. 2008). In doing so, the opposing party must come forward

with sufficient evidence that would justify a reasonable jury in

returning a verdict in its favor. See Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). If

“the party opposing summary judgment propounds a reasonable

conflicting interpretation of a material disputed fact,” summary

judgment must be denied. Schering Corp. v. Home Ins. Co., 712

F.2d 4, 9–10 (2d Cir. 1983).

     In determining whether there are genuine issues of material

fact, a court is “required to resolve all ambiguities and draw

all permissible factual inferences in favor of the party against

whom summary judgment is sought.” Johnson v. Killian, 680 F.3d

234, 236 (2d Cir. 2012) (quoting Terry v. Ashcroft, 336 F.3d

                                   4
        Case 2:12-cv-00184-wks Document 555 Filed 08/31/20 Page 5 of 14



128, 137 (2d Cir. 2003)). “A party asserting that a fact [ ... ]

is genuinely disputed must support the assertion by [ ... ]

citing to particular parts of materials in the record, including

depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made

for purposes of the motion only), admissions, interrogatory

answers, or other materials.” Fed. R. Civ. P. 56(c)(1).

  II.     Collateral Estoppel under Fed. R. Civ. P. 56(a)

      A court may grant summary judgment on a claim or defense

based on the doctrine of collateral estoppel. See Levy v. Kosher

Overseers Ass’n of America, Inc., 104 F.3d 38, 41 (2d Cir.

1997). In order to apply the doctrine of collateral estoppel to

bar litigation of an issue,


“(1) the issues in both proceedings must be identical, (2) the
issue in the prior proceeding must have been actually litigated
and actually decided, (3) there must have been a full and fair
opportunity for litigation in the prior proceeding, and (4) the
issue previously litigated must have been necessary to support a
valid and final judgment on the merits.”

Id.

      “The Government bears a higher burden of proof in the

criminal than in the civil context and consequently may rely on

the collateral estoppel effect of a criminal conviction in a

subsequent civil case.” Gelb v. Royal Globe Ins. Co., 798 F.2d

38, 43 (2d Cir. 1986). “The criminal defendant is barred from

relitigating any issue determined adversely to him in the
                                      5
     Case 2:12-cv-00184-wks Document 555 Filed 08/31/20 Page 6 of 14



criminal proceeding, provided that he had a full and fair

opportunity to litigate the issue.” Id. at 43. A criminal

conviction by guilty plea may also trigger collateral estoppel

in a subsequent civil proceeding. United States v. Podell, 572

F.2d 31, 35 (2d Cir. 1978).

  III. The Tort of Intentional Interference with Parental Rights

     Under Vermont law, “a person who abducts or otherwise

compels or induces a minor child to leave a parent who is

legally entitled to her custody, with knowledge that the parent

does not consent,” is liable for intentional inference with

parental rights. Jenkins v. Miller, 983 F. Supp. 2d, 451-52 (D.

Vt. 2013).

                              DISCUSSION

     Plaintiffs submit that, in light of Philip Zodhiates’ and

Timothy Miller’s criminal convictions related to this matter,

there is no genuine dispute as to any material fact as to Count

1 of the Second Amended Complaint. Therefore, Plaintiffs argue

that they are entitled to judgment as a matter of law under Fed.

R. Civ. P. 56(a). Plaintiffs also contend that Zodhiates and

Timothy Miller are collaterally estopped from relitigating these

issues because of their criminal convictions. Defendants

respond, however, that differences in the law of civil and

criminal conspiracy undermine this collateral estoppel argument.


                                   6
       Case 2:12-cv-00184-wks Document 555 Filed 08/31/20 Page 7 of 14



Plaintiffs’ motion for partial summary judgment is denied as to

these Defendants.

  I.     Civil Conspiracy Claims Against Philip Zodhiates and
         Timothy Miller
       First, Plaintiffs argue that both Philip Zodhiates and

Timothy Miller are collaterally estopped from relitigating the

question of whether they engaged in a conspiracy to interfere

with Jenkins’ parental rights. The parties dispute whether

Defendants’ criminal convictions for criminal conspiracy

constituted a litigation of issues that are identical to those

arising under Plaintiffs’ civil conspiracy claim for collateral

estoppel purposes. The Court finds that they are not.

       Under 18 U.S.C. 371, the federal conspiracy statute, a

conspiracy conviction requires proof of three elements: “(1) an

agreement among two or more persons, the object of which is an

offense against the United States; (2) the defendant's knowing

and willful joinder in that conspiracy; and (3) commission of an

overt act in furtherance of the conspiracy by at least one of

the alleged co-conspirators.” U.S. v. Svoboda, 347 F.3d 471, 476

(2d Cir. 2003). In 2016, Timothy Miller pled guilty to the

criminal charge of conspiracy to commit international parental

kidnapping under this statutory standard. ECF 439-14 at 1-2.

       The plea agreement set forth the following elements of the

crime:


                                     7
     Case 2:12-cv-00184-wks Document 555 Filed 08/31/20 Page 8 of 14



          a. That Isabella Miller Jenkins [sic] was previously
          in the United States;

          b. that the defendant agreed with others including
          Lisa Miller and Ken Miller to assist the taking of
          Isabella Miller Jenkins [sic] from the United States
          and retaining the child outside the United States;
          and

          c. that defendant acted with the intent to obstruct
          the lawful exercise of parental rights of Janet
          Jenkins.
ECF 439-16 at 2.

     Under Vermont law, “the crime of conspiracy consists in a

combination of two or more persons to effect an illegal purpose,

either by legal or illegal means, or to effect a legal purpose

by illegal means. For a civil action, the plaintiff must be

damaged by something done in furtherance of the agreement, and

the thing done must be something unlawful in itself. There can

be no recovery unless illegal means were employed.” Jenkins v.

Miller, No. 2:12-cv-184, 2017 WL 4402431, at 10 (D. Vt. Sept.

29, 2017) (quoting Akerley v. N. Country Stone, Inc., 620 F.

Supp. 2d 591, 600 (D. Vt. 2009)). The unlawful act need not be

committed by each conspirator; so long as one conspirator causes

the plaintiff damage by committing an unlawful act to further

the conspiracy, all conspirators may be held liable for civil

conspiracy. See F.R. Patch Mfg. Co. v. Prot. Lodge, No. 213,

Int’l Ass’n of Machinists, 60 A. 74, 80 (Vt. 1905).

     Plaintiffs argue that collateral estoppel applies in this

case because Timothy Miller’s guilty plea necessarily fulfills
                                   8
     Case 2:12-cv-00184-wks Document 555 Filed 08/31/20 Page 9 of 14



the elements of civil conspiracy under Vermont law. According to

this argument, Timothy Miller’s plea admission of having

assisted Lisa Miller in removing Isabella from the country

constitutes an illegal action with the illegal purpose of

obstructing Jenkins’s parental rights. Defendants counter,

however, that the plea agreement only implicates an illegal

purpose (i.e. removing Isabella from the U.S. with the purpose

of obstructing Jenkins’ parental rights), as Timothy Miller’s

overt actions were not inherently illegal in and of themselves.

In other words, Defendants argue that the plea agreement bears

no indication that Timothy Miller (or another individual)

engaged in an illegal act separate from the illegal purpose.

     Defendants prevail on their argument. For the purposes of

summary judgment, a guilty plea to a crime may only trigger

collateral estoppel in a subsequent civil action where identical

issues have been previously resolved. Vermont law is clear that

civil conspiracy differs from criminal conspiracy in its

requirement of both an illegal purpose and an illegal act to

establish liability. Boutwell v. Marr, 42 A. 607, 609 (Vt.

1899). While Timothy Miller’s guilty plea establishes his guilt

in agreeing and collaborating with others to take Isabella

Miller-Jenkins out of the country with intent to obstruct

Jenkins’ parental rights, it does not explicitly delineate a

separate illegal act to trigger collateral estoppel on the civil

                                   9
     Case 2:12-cv-00184-wks Document 555 Filed 08/31/20 Page 10 of 14



claim in the case at bar. While Timothy Miller’s co-conspirators

may very well have engaged in an additional illegal act required

to show civil conspiracy, the 2016 guilty plea falls short of

establishing this as fact for the Court, leaving it a matter for

further litigation.

     This same reasoning applies to the Plaintiffs’ civil

conspiracy claim against Philip Zodhiates. After a seven-day

jury trial in 2017, a jury convicted Zodhiates of conspiracy to

commit international parental kidnapping under 18 U.S.C. 371.

The court’s jury charge delineated the elements of conspiracy as

follows:

     First, that two or more persons entered into an unlawful
     agreement to remove a child from the United States and to
     retain that child, who had been in the United States,
     outside the United States with an intent to obstruct the
     lawful exercise of parental rights.
     Second, that the defendant knowingly and willfully became a
     member of the conspiracy.
     Third, that one of the members of the conspiracy knowingly
     committed at least one of the overt acts charged in the
     indictment.
     And fourth, that the overt acts which you find have been
     committed were committed in furtherance of some object of
     the conspiracy.
ECF 439-20 at 51.
     Once again, Plaintiffs argue that the doctrine of

collateral estoppel applies because Zodhiates was convicted of

conspiracy under federal criminal law, establishing that he

entered an agreement to enact the criminal purpose of removing


                                   10
     Case 2:12-cv-00184-wks Document 555 Filed 08/31/20 Page 11 of 14



Isabella from the country with the illegal purpose of

obstructing Jenkins’s parental rights. However, Zodhiates’ jury

charge and conviction do not clearly elaborate an illegal act in

addition to an illegal purpose. As such, for the purpose of

collateral estoppel as to Plaintiffs’ civil conspiracy claim,

Zodhiates’ past conviction did not litigate an identical issue,

and the claim must be adjudicated further. Plaintiffs’ motion

for partial summary judgment on this issue is denied.

  II.   Aiding and Abetting Claims Against Kenneth Miller

     Next, Plaintiffs submit that Kenneth Miller is collaterally

estopped from challenging the first two elements of their claim

that he aided and abetted in the intentional interference with

Jenkins’ parental rights due to his prior conviction for aiding

and abetting international parental kidnapping. Plaintiffs

prevail on their argument.

     In 2012, Kenneth Miller was charged with aiding and

abetting the crime of international kidnapping under 18 U.S.C. §

1204(a). ECF 439-8 at 1-2. Under the statute, “whoever removes a

child from the United States, or attempts to do so, or retains a

child (who has been in the United States) outside the United

States with intent to obstruct the lawful exercise of parental

rights shall be fined under this title or imprisoned not more

than 3 years, or both.” 18 U.S.C. § 1204(a). The jury convicted

Kenneth Miller based on the following jury charge:
                                   11
     Case 2:12-cv-00184-wks Document 555 Filed 08/31/20 Page 12 of 14



     In order to prove Kenneth Miller guilty of aiding and
abetting international parental kidnapping, the government must
prove beyond a reasonable doubt:
     First, that the child was in the United States;
     Second, that Lisa Miller took the child from the United
States to another country;
     Third, that Lisa Miller acted with the intent to obstruct
the lawful exercise of parental rights of Janet Jenkins;
     and Fourth, that Kenneth Miller aided and abetted Lisa
Miller in committing this crime.


ECF 439-8 at 14.

     The jury charge further instructed that, “in order to aid

or abet another to commit a crime, it is necessary that a

defendant knowingly associate himself in some way with the

crime, and that he participate in the crime by doing some act to

help make the crime succeed . . .       To establish that Kenneth

Miller knowingly associated himself with the crime of

international parental kidnapping, the government must establish

that he intended to obstruct the lawful exercise of parental

rights . . . The government must prove beyond a reasonable doubt

that Kenneth Miller had knowledge of the facts that constitute

the offense, i.e., that Janet Jenkins had parental rights—

specifically visitation rights—and that Lisa Miller intended to

obstruct the lawful exercise of those rights by removing the

child from the country.” Id. at 16-17.

     Under Vermont law, “a person who abducts or otherwise

compels or induces a minor child to leave a parent who is

legally entitled to her custody, with knowledge that the parent

                                   12
     Case 2:12-cv-00184-wks Document 555 Filed 08/31/20 Page 13 of 14



does not consent,” is liable for intentional inference with

parental rights. Jenkins v. Miller, 983 F. Supp. 2d, 451-52 (D.

Vt. 2013). Furthermore, a person is subject to liability for

harm to a third person from the tortious conduct of another if

the person:

     (a) does a tortious act in concert with the other or
     pursuant to a common design with [the other person], or
     (b) knows that the other's conduct constitutes a breach of
     duty and gives substantial assistance or encouragement to
     the other so to conduct [himself or herself], or
     (c) gives substantial assistance to the other in
     accomplishing a tortious result and [the person's] own
     conduct, separately considered, constitutes a breach of
     duty to the third person.

Concord Gen. Mut. Ins. Co. v. Gritman, 146 A.3d 882, 887 (Vt.

2016) (quoting Restatement (Second) of Torts § 876(b)).

     In order for Plaintiffs to prevail on their aiding and

abetting of obstruction of parental rights, they must show by a

preponderance of evidence that: (1) another person committed the

tort of intentional interference with parental rights; (2) that

Kenneth Miller knew that the intentional interference

constituted a breach of duty; and (3) that Kenneth Miller

substantially assisted or encouraged the person who committed

that tort.

     Kenneth Miller’s criminal conviction establishes each of

these elements by a preponderance of the evidence. First, the

convicting jury found beyond a reasonable doubt that Lisa Miller

removed Isabella from the United States with the intent to

                                   13
     Case 2:12-cv-00184-wks Document 555 Filed 08/31/20 Page 14 of 14



obstruct Jenkins’ parental rights, which necessarily establishes

that Lisa Miler committed the tort of intentional interference

with parental rights. Second, the convicting jury necessarily

found that Kenneth Miller knew that the intentional interference

constituted a breach of duty when they decided that his actions

amounted to aiding and abetting. Hence, these two elements of

Plaintiffs’ claim have been previously litigated in full during

Kenneth Miller’s criminal trial, and Defendant is collaterally

estopped from relitigating them. Plaintiffs’ motion for partial

summary judgment as to Elements 1 and 2 of her aiding and

abetting claim against Kenneth Miller is therefore granted.


                               CONCLUSION

     For the aforementioned reasons, Plaintiffs’ motion for

partial summary judgment is denied in part as to Defendants

Philip Zodhiates and Timothy Miller and granted in part as to

Defendant Kenneth Miller.

     DATED at Burlington, in the District of Vermont, this 31st

day of August, 2020.

                                  /s/ William K. Sessions III
                                  William K. Sessions III
                                  District Court Judge




                                   14
